—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered September 18, 1997, convicting him of murder in the second degree and manslaughter in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, indicted for, inter alia, murder in the first degree and murder in the second degree, waived his right to a *757jury trial pursuant to CPL 320.10. After a nonjury trial, he was convicted of murder in the second degree and manslaughter in the first degree. The defendant now argues that the trial court was without authority to approve the waiver under CPL 320.10. However, having been granted the precise relief he requested the defendant may not challenge the waiver on appeal (see, People v Ahmed, 66 NY2d 307; see also, Tongue v Tongue, 61 NY2d 809). Altman, J. P., Friedmann, Goldstein and Cozier, JJ., concur.